Citation Nr: 0115170	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  01-01 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disorder consisting of arthritis, limitation of motion or 
painful motion, currently evaluated as 10 percent disabling.

2.  Entitlement to a separate compensable rating for a left 
knee disorder consisting of other than arthritis, limitation 
of motion and/or painful motion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
March 1946.

By decision of September 1999, the Board of Veterans' Appeals 
(Board) denied a rating in excess of 10 percent for a left 
knee disorder, including on the basis of entitlement to 
separate compensable ratings for instability and arthritis as 
provided by opinions of the VA General Counsel.  See 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 
14, 1998).

This matter now comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision in 
which the RO denied a rating in excess of 10 percent for a 
left knee disorder.


REMAND

Following a complete review of the claims folder and 
consideration of the current clinical findings, the Board has 
recharacterized the issues on appeal as set forth on the 
title page of this decision.  First, entitlement to an 
increased rating for a left knee disorder consisting of 
symptoms of arthritis, limitation of motion or painful 
motion, evaluated under Diagnostic Code 5003 as degenerative 
arthritis, limitation of motion and/or painful motion with 
consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the 
holding of the United States Court of Appeals for Veterans 
Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Second, consideration of whether the veteran is entitled to a 
separate compensable rating for a left knee disorder 
consisting of symptoms other than arthritis, limitation of 
motion and/or painful motion, may be evaluated under the 
provisions of Diagnostic Code 5257 pertaining to knee 
impairment.

The veteran's left knee disability has been rated under a 
number of different Diagnostic Codes since the grant of 
service connection in 1947.  Historically, the veteran was 
noted to have had a pre-service injury to his left knee in 
1940 when he slipped and fell on ice.  In service, the 
veteran re-injured the same knee while running on an obstacle 
course.  He complained of pain and a displaceable foreign 
body in the left knee.  A pneumoarthrogram was performed and 
revealed the medial meniscus to be present and intact with no 
definite radiographic evidence of internal derangement of the 
knee joint.  The initial diagnosis was noted to be moderately 
severe traumatic synovitis.  Ultimately, the veteran was 
diagnosed with osteochondritis of the left knee, chronic, 
moderate, with "joint mice."  The veteran underwent removal 
of a loose body in the left knee in November 1944 and three 
separate aspirations of the left knee in December 1944.

On the first post-service VA examination of the veteran's 
left knee in August 1946, there was no evidence of current 
osteochondritis in the left knee.  However, the veteran was 
noted to have atrophy of the left quadriceps as a post-
operative residual of his left knee surgery.  On that basis, 
service connection was granted for a scar of the left knee 
and leg laceration with injury to Muscle Group XIV.  A 10 
percent rating was assigned under the provisions of 38 C.F.R. 
§ 4.73, Diagnostic Code 5314 in a September 1947 rating 
action.

Following VA examination in December 1954 which showed only a 
non-tender, healed scar of the left knee with minimal 
crepitation on deep pressure, the veteran's left knee 
disability was reduced to noncompensably disabling and 
evaluated under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7800 pertaining to scars.

The veteran subsequently filed a claim for an increased 
rating for his left knee disorder and submitted a medical 
statement from his personal physician indicating that he had 
post-traumatic arthritis of the left knee.  Following VA 
examination in December 1975, the veteran was assigned a 10 
percent rating for his left knee disorder under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 pertaining to degenerative 
arthritis.  The January 1976 rating decision which assigned 
the 10 percent rating for the left knee arthritis referenced 
that the veteran's left knee disorder had previously been 
evaluated as a healed scar under Diagnostic Code 7800.  The 
veteran's left knee disorder has been evaluated under 
Diagnostic Code 5003 since January 1976.

In conjunction with a later claim for an increased rating for 
his left knee disorder, the veteran was seen for further VA 
examination in April 1998.  At that time, range of motion in 
the left knee was reported as follows: 5 degrees flexion 
contracture to 130 degrees.  There was slight patella-femoral 
crepitus but no significant patella-femoral grind.  The left 
knee was stable to anterior/posterior and varus/valgus stress 
testing.  There was moderate tenderness and mild prominence 
of the medial joint line and no effusion.  The diagnosis of 
the left knee was mild osteoarthritis and status post mild 
blunt force trauma.  The VA examiner indicated that the 
veteran's arthritis appeared to be idiopathic and age-
related.  It was indicated that the veteran would have a 
slight decrease in function during times when his arthritis 
flared; his sense of instability and buckling were felt to be 
related to degenerative meniscal changes and consistent with 
the veteran's age.

A September 1999 Board decision denied a rating in excess of 
10 percent for the veteran's left knee disorder.  In July 
2000, the veteran filed the pending claim for an increased 
rating for his left knee disorder.

On VA orthopedic examination in September 2000, the veteran 
reported a history of left knee pain.  He described stiffness 
in cold weather, but denied any swelling, heat or redness.  
He reported some instability and give-away feeling, but no 
locking.  The veteran also described fatigability but denied 
having any specific flare-ups.  He denied any episodes of 
dislocation, recurrent subluxation or constitutional 
symptoms.  On examination, range of motion in the left knee 
was reported to be slightly diminished in flexion.  Extension 
was full and motor examination was 4+/5+ and symmetrical.  
There was no ligament laxity demonstrated, and no 
discoloration or effusion.  The examiner noted a lot of 
crepitus over the anterior aspect of the left knee with 
flexion and extension and some stiffness in flexion and 
extension.  The diagnostic impression was degenerative joint 
disease  and status post service-connected injury of the left 
knee.

The Board notes that despite the veteran's subjective reports 
of instability in the left knee, the current clinical 
findings do not demonstrate the objective presence of 
instability in the veteran's left knee.  Nevertheless, the 
veteran's representative has raised the issue of entitlement 
to separate compensable ratings for instability and arthritis 
in the left knee, consistent with VAOGCPREC No. 23-97 (July 
1, 1997) and VAOGCPREC No. 9-98 (August 1998).

The Board emphasizes that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to pain on undertaking movement, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, supra.  With respect to the current clinical 
findings, there does not appear to be sufficient comment on 
the criteria from DeLuca; there is insufficient consideration 
of entitlement to a higher schedular rating under any of the 
applicable Diagnostic Codes with additional consideration of 
the criteria set forth in DeLuca, supra.

Inasmuch as the case must be remanded to address the DeLuca 
criteria, it is appropriate that the required VA orthopedic 
examination reconsider the presence or absence of subluxation 
and/or instability of the left knee, and, if present, the 
severity thereof.

The Board notes in this regard that the Court has held that 
the fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  See also the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The veteran is hereby notified that a failure 
to report for any scheduled examination, without good cause, 
could well result in the denial of the claim.  See 38 C.F.R. 
§ 3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.

In addition, in his November 2000 notice of disagreement, the 
veteran's representative requested that the RO obtain the 
veteran's treatment records from the DuBois VA Clinic in 
DuBois, Pennsylvania, pertaining to treatment of the 
veteran's left knee disorder.  The RO has not made any 
attempt to associate the referenced VA treatment records with 
the claims folder.  On remand, these records must be obtained 
and associated with the claims folder.  See Veterans Claims 
Assistance Act of 2000.

Based on the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his left knee disorder 
since September 2000, the date of the 
last VA examination.  Based on his 
response, and with appropriate 
authorizations, the RO should obtain a 
complete copy of all pertinent treatment 
records from the identified health care 
provider(s), to include the DuBois VA 
Clinic in DuBois, Pennsylvania, 
referenced in the veteran's November 2000 
notice of disagreement, and associate 
them with the claims folder.

2.  After the above treatment records 
have been associated with the claims 
folder, the veteran should be afforded a 
further VA orthopedic examination.  The 
purpose of the examination is to 
identify the current nature and severity 
of the veteran's service-connected left 
knee disorder.  All pertinent clinical 
findings should be reported in detail.  
Following review of the entire claims 
file, to include a copy of this REMAND, 
the VA examiner should (a) conduct range 
of motion studies of the left knee and 
specify the range of flexion and 
extension in degrees; (b) comment as to 
whether there is any recurrent 
subluxation and/or lateral instability 
of the veteran's left knee, and, if so, 
whether such is productive of less than 
slight, slight, moderate, or severe 
disability; (c) review pertinent aspects 
of the veteran's medical and employment 
history, and comment on the effects of 
the demonstrated disability in the left 
knee upon the veteran's ordinary 
activity and on how it impairs his 
functionally, particularly in the work 
place.  The examiner should also 
specifically comment on the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by 
DeLuca, supra, and 38 C.F.R. §§ 4.40 and 
4.45, and painful motion under 38 C.F.R. 
§ 4.59 (2000).

3.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issues of entitlement 
to an increased rating for a left knee 
disorder consisting of arthritis, 
limitation of motion and painful motion, 
and entitlement to a separate compensable 
rating for a left knee disorder 
consisting of other than arthritis, 
limitation of motion and/or painful 
motion, in light of all applicable 
evidence of record and all pertinent 
legal authority, to include VAOPGCPREC 
23-97 and VAOPGCPREC 09-98,  and the 
recently amended/added statutory 
provisions pertaining to VA's duties to 
assist/notify a claimant.

4.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with 
an appropriate SSOC and given the 
opportunity to respond within the 
applicable time frame before the case is 
returned to the Board for further 
review.

The purpose of this REMAND is to comply with Court precedent 
and comply with recently enacted legislation.  The veteran 
need take no action until otherwise notified, but she has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


